Citation Nr: 0332464	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
postoperative umbilical hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1942 to April 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2000 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  The Board remanded the case to the RO in 
February 2003.


REMAND

The veteran initially checked on his Substantive Appeal (a VA 
Form 9) dated in December 2001, that he wanted to have a 
hearing before the Board in Washington. A hearing was 
scheduled for April 2003 and the veteran was so informed.  In 
correspondence from the veteran's representative dated and 
received in January 2003, the veteran asked that his case be 
returned to the RO so that he could have a local hearing 
there at the RO before a Hearing Officer or before a Member 
of the Board at a Travel Board hearing.  Accordingly, in 
February 2003, the Board remanded this case to afford the 
veteran such a hearing.  

The veteran was scheduled for a hearing at the RO in 
September 2003 before a Member of the Board.  However, the 
hearing was cancelled by the veteran, and it is noted in the 
claims file that the hearing would be rescheduled.  Thus, the 
request for a hearing before a Traveling Member of the Board 
which the appellant made remains unsatisfied.  This hearing 
must be scheduled at the RO level, and, accordingly, another 
remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has 
right to a hearing before [issuance] of BVA decision"); 38 
C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.704).  



Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should take steps necessary to 
ensure that the appellant's name is added 
to the schedule of hearings to be 
conducted at the RO before a traveling 
Member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



